DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/49/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 22 and 23, the claimed invention in claim 1 is to an optical structure with a smooth top and bottom. Therefore, the structure cannot also have a surface structure comprising a relief structure as claimed. Claim 24 is rejected for depending on claim 22. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 10-15, 17-19, 21-23, 25, 26, 31-34, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emmons et al. (US 7,010,212 B2) in view of Beeson et al. (US 5,396,350).
Regarding claims 1, 3, 4, 33, and 36
Regarding the embedded optical grating pattern comprising relief forms that are slanted which control transmission and propagation of the light on the laminate structure and providing optical functions so that light is reflected on the flat cavity interface by total internal reflection so that light is transported within the laminate and a second part of light is outcoupled on the slanted surface by total internal reflection to be extracted to the top surface, Emmons discloses triangle shaped spacers (slanted) where a path for light travels through the light delivery component (col. 7, lines 1-14, col. 8, lines 21-41 and Fig. 10) and through the light management component (col. 1, lines 46-47). Further, given the same structure is disclosed in Emmons as claimed (see discussion above), the remaining light paths which are claimed would be expected. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Examiner would further like to note that these light pathways would be expected on any structure with an interface with two different refractive indices so that when light hits the interface some light will be reflected and some will be transmitted. Further where the interface makes an angle with the light path as in the claimed invention and in Emmons, the light will reflect and refract at an angle as well. For this reason as well, the triangle shaped spacers and the layers which interface with the voids formed from the spacers in Emmons which will have a different refractive indices, would be expected to behave as claimed.
Emmons discloses the voids may be air or another material with a sufficiently low refractive index (col. 1, lines 46-51) where there is a sufficient refractive index 
Beeson discloses a backlight apparatus (transmission element) comprising an array of microprisms attached to a substrate (second carrier element) and a slab waveguide which are attached so that there is a grating relief pattern embedded between the two elements (abstract, col. 7, lines 4-9, Figs. 4, 7, 8, 12, and 15). There is an interstitial region between the microprisms which may be filled with any material with a refractive index that is less than the refractive index of the microprism where the material may include air or fluoropolymer (material with a different refractive index) (col. 6, lines 28-35). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the voids in Emmons may contain another material like a fluoropolymer as a material with a sufficiently low index of refraction (Emmons, col. 1, lines 46-51 and Beeson, col. 6, lines 28-35).
Emmons in view of Beeson does not specifically disclose the fluoropolymer is a solid. However, given there are only two species options for a fluoropolymer which is a liquid or solid and Beeson states any material may be between the microprisms as long as it satisfies the refractive index requirement, it would have been obvious to one ordinary skill in the art at the time of the invention, that the fluoropolymer disclosed in Emmons in view of Beeson could be in the form of a solid (see MPEP 2144.08).
Regarding claim 2
Regarding claim 10, the light delivery component could be considered a bendable film (Figs. 1-12 and 14 and see col. 13, lines 57-65 where the structure is defined as a plastic which is considered bendable).
Regarding claim 11, Emmons does not specifically disclose the thickness of any element in the optical assembly. 
Beeson discloses a prism height of 0.016 inches, prism substrate that is 0.004 inches and acrylic slab that is 0.25 inches thick which discloses the substrate and prisms being thinner than the slab waveguide (see Example 1, col. 14, lines 21-22, col. 15, lines 11-12 and lines 21-22). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the optical elements could have similar thickness dimensions to those described in Beeson including dimensions where the spacer and spacer substrate is less than a base film like the acrylic slab described in Beeson as known suitable optical component thicknesses.  Further, Emmons describes an embodiment where the spacer may be attached to the light management component where the light delivery component may be a light guide plate similar to that described in Beeson and the light management component could then be the spacer connected to a substrate similar to that described in Beeson in which case it would have been obvious for the components in Emmons to have the same thicknesses as the components taught in Beeson as known suitable optical component thicknesses (Emmons, col. 4, lines 60-62, Fig. 6, col. 10, lines 1-25, and Fig. 13, col. 12, lines 38-60).  
Regarding claims 12, 22 and 23, Emmons discloses an additional prismatic structured surface (structured functional film) (col. 9, lines 40-45).  In the alternative for 
Regarding claims 13-15, Emmons discloses the assembly being on an optical display which has a display component (film or layer that is a sign, poster or plate surface) which displays an image to a viewer (col. 12, lines 38-60 and Fig. 13).
Regarding claim 17, Emmons discloses the optical display displaying an image (informative and/or commercial) to a viewer (col. 12, lines 39-40).
Regarding claims 18 and 19, Emmons discloses additional prism layers (at least one element selected from the group consisting of embedded surface relief pattern configured to collimate incident light or embedded surface relief pattern configured for internal light coupling and/or redirecting and at least partially embedding multilayer pattern of surface relief forms with a common function) (col. 9, lines 40-50). 
Regarding claim 21, Emmons discloses the components being a curable resin, adhesive or polymer (col. 5, lines 58 and col. 13).
Regarding claim 25, Emmons does not specifically disclose the size of the spacers. However, Emmons does disclose that the size may vary and may be provided to reduce or prevent undesired optical effects (col. 7, lines 1-33). It would have been obvious to one of ordinary skill that at least some of the spacers may be provided as submicron in size as a design choice to achieve a desired optical effect or to prevent an undesired optical effect as taught in Emmons (col. 7, lines 31-33). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable 
Regarding claim 26, Emmons discloses the spacers on the light delivery component being a triangle or trapezoidal (col. 7, lines 10-13 and Figs. 2 and 8).
Regarding claims 31 and 32, the optical assembly in Emmons would be considered part of a light coupling or transmission element or a light collimation, diffusion or diverging element (see, abstract, Fig. 10, col. 10, lines 39-63, col. 12, lines 38-60, etc.).
Regarding claim 34, the term “greenhouse illumination element” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber,.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emmons in view of Beeson as applied to claim 1 above, and further in view of Matsuda et al. (US Pub. 2006/0021267 A1).
Emmons in view of Beeson discloses the laminate of claim 1 as discussed above. Emmons in view of Beeson further discloses the optical assembly being used in a display (Beeson, col. 1, lines 7-12 and Emmons, col. 12, lines 38-42). Emmons in view of Beeson does not specifically disclose optionally embedded surface relief features that are configured to establish a visual message when cooperating with incident light where the message may exhibit a picture and/or number of symbols, numbers and/or letters.
Matsuda discloses an internally illuminated sign comprising an information display layer, surface protection layer, retroreflective layer and light scattering layer disposed on a light source with a light guide where all the components are enclosed in a housing ([0091] and [0094]). The information display layer may be an independent layer or it may be stuck on each of the surface protection layer, retroreflective layer and light-scattering layer ([0092]), displays information with letters or images ([0037]) and can have relief forms (Figs. 1-3 and [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the optical assembly used as a display in Emmons in view of Beeson could include an information display layer as taught in Matsuda as a way to display information to the viewer (Matsuda, [0039]).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emmons in view of Beeson as applied to claim 1 above, and further in view of Deng (US Pub. 2007/0231542 A1).
Emmons in view of Beeson discloses the laminate of claim 1 as discussed above. Emmons further discloses the optical assembly being part of a display device (col. 12, lines 38-42) but does not disclose a coating or surface structure having a surface relief pattern which has at least one function of antireflection, hydrophobic, hydrophilic or self-cleaning.
Deng discloses an article with a surface portion which is textured (surface relief pattern) where the article surface has low wettability (hydrophobic), high light transmission and is durable ([0001]-[0002]) and is further surface self-cleaning and wear resistant ([0047]). The surface can be incorporated into a transparent coating for a number of different applications including on display screens ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a transparent coating with the surface portion taught in Deng into the display device in Emmons to give the display in Emmons hydrophobic, self-cleaning and wear resistant properties while still maintaining transparency of the coating (Deng, [0047]).

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. 
Applicant argues Emmons in view Beeson fails to disclose the claimed invention where the embedded optical pattern comprises a slanted form such that part of light is reflected on the flat cavity interface between the two elements so that light is transported in the laminate structure and part of light is outcoupled on the slanted surface by total internal reflection (see instant Specification, Fig. 4). Applicant argues that Emmons fails to disclose this feature where Emmons uses Fresnel reflection as seen in the ray of light, 972, in Fig. 10 and a prism as the light management component to extract light where none of the embodiments in Emmons disclose light is outcoupled on the slanted surface as claimed. Applicant further argues that nowhere in Emmons does the interface of the first and second element have light transported within the laminate by total internal reflection. Applicant further argues the spacers in Emmons are designed to have no fluid communication between the voids, but one of ordinary skill in the art would understand that a relief grating pattern as claimed is a periodic structure with communication between the profile patterns. Applicant further argues that Emmons fails to disclose an integrated optical structure with flat surfaces where the layers in Emmons are joined at specific bonding points where spacers serve a mechanical connection function. Thus, Applicant concludes Emmons does not teach the claimed structure. 
Examiner respectfully disagrees. First, Emmons specifically discloses the structure being an integrated structure (col. 2, line 66 to col. 3, line 5 and col. 4, lines 60-62). Further, there are also specific bonding points where the two elements meet in the claimed invention so Emmons appears to have the same structure as claimed. Further, regarding the argument that the relief structures communicate with each other, 
Regarding the path of light, Fig. 10 in Emmons shows that at least some light will reflect when it hits an interface between two layers or between the cavity and a layer. The light path shown in Emmons is when a light beam passes into the cavity and hits a slanted edge of the spacer. The light path shown in Fig. 4 in the instant Specification is for light traveling through the elements or for light that reflects on the interface to the cavity. Light will take many paths when passing through an interface. The light pathways shown in the instant Specification, Fig. 4, and in Emmons, Fig. 10, are not considered the only paths for light through these laminates but instead are considered to demonstrate one way light will interact with the laminate. Although the examples of light paths in the instant Specification and Emmons do not overlap, this is not evidence that there are not overlapping light paths. In fact, because of the similarity of the claimed structures of have two layers with slanted voids filled with low refractive index material in the voids between the layers, the light paths would be expected to overlap. Thus, 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783